      Case 2:20-cr-00083 Document 37 Filed 03/29/21 Page 1 of 2 PageID #: 89




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )         CRIMINAL NO.: 2:20-cr-00083
                                                 )
DANA REED,                                       )
                                                 )
       Defendant.                                )


                                            ORDER

       On March 25, 2021, Defendant filed a Motion for Travel Authorization. (ECF No. 36) In

support of her Motion, Defendant asserts that the Court recently continued her trial to July 19,

2021 (ECF No. 35) and in a status report, United States Probation Officer Kachine Jonese reported

that Defendant had successfully graduated from the Recovery Point residential substance abuse

treatment facility on Friday, March 19, 2021. Defendant now resides with her father and is

employed at a barber shop in Saint Albans, WV. Defendant’s sister is getting married in

Charleston, South Carolina this Saturday, April 3, 2021. Defendant further states that no more than

ten people will be in attendance at the ceremony and will practice social distancing. Defendant

seeks this Court’s approval to allow her to travel there with her parents by vehicle this Thursday,

April 1, 2021, and to remain there until 1:00 p.m. on Tuesday, April 6, 2021, when they will drive

directly back to Charleston, West Virginia. Defendant’s counsel discussed this proposed travel

with United States Probation Officer Jones, who advised she would approve of Defendant’s travel

and will supervise her stay if authorized by the Court.

       Despite the charges contained in the Indictment concern serious drug related offenses, there
     Case 2:20-cr-00083 Document 37 Filed 03/29/21 Page 2 of 2 PageID #: 90




is no dispute that Defendant has complied with the terms and conditions of bond imposed by this

Court, specifically that which concerns her participation at “the Recovery Point residential

substance abuse program until completion.” (See ECF No. 22 at 2; Order Setting Conditions of

Release (7)(f)) Accordingly, the Court hereby GRANTS the Defendant’s Motion (ECF No. 36)

and further MODIFIES the condition of Defendant’s bond (ECF No. 22 at 2; Order Setting

Conditions of Release (7)(f)) only to the extent that she may travel outside of the Southern District

of West Virginia from April 1, 2021 through April 6, 2021 in order to attend her sister’s wedding

ceremony in Charleston, South Carolina.

       The Clerk is requested to forward a copy of this Order to all counsel of record, to the United

States Marshal and to the United States Probation Office.

       ENTERED: March 29, 2021.
